                   LEE LITIGATION GROUP, PLLC
                          148 West 24th Street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com

WRITER’S DIRECT:      212-465-1188
                      cklee@leelitigation.com
                                                                                   June 2, 2020

Via ECF
The Honorable Steven M. Gold, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:   Buchanan, et al. v. Pay-O-Matic Check Cashing Corp., et al.
                      Case No. 18 CV 885 (FB) (SMG)

Dear Judge Gold:

       I apologize for not writing earlier. June 1, 2020, was my child's birthday and I had taken
the day off to bake him a cake and celebrate his birthday.

       In response to Mr. Dusenbery's letter, we satisfied the Court's order on May 29, 2020, and
the proof of delivery is attached herewith. We did not receive any email bounce-back. It would
be helpful in the future if Mr. Dusenbury gave more than 2 hours notice before running to the
Court to resolve non-existing conflicts.


Respectfully submitted,

/s/ C.K. Lee
C.K Lee, Esq.

cc:    All counsel via ECF
